Citation Nr: 0938183	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for a left hand disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1950 to May 
1952.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In January 2009, the Board 
remanded this matter for additional medical inquiry.    


FINDING OF FACT

The record does not show by clear and unmistakable evidence 
that the Veteran's pre-service left hand disorder was not 
aggravated by service.  


CONCLUSION OF LAW

The Veteran's left hand disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim to Service Connection

The Veteran contends that active service aggravated a 
preexisting left hand disorder.  He maintains that a pre-
service burn injury that disfigured his left hand was 
aggravated as a result of winter wartime service in Korea in 
1951.  

VA originally denied the Veteran's claim in a June 1952 
rating decision, which the Veteran appealed to the Board.  In 
an unappealed February 1955 decision, the Board denied the 
Veteran's service connection claim.  The Veteran later 
attempted to reopen his service connection claim.  Claims to 
reopen were denied in an unappealed August 1999 Board 
decision, and in an unappealed September 2003 rating 
decision.  As the Veteran did not appeal the February 1955 
and August 1999 Board decisions, or the September 2003 rating 
decision, these decisions became final.  See 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100.   

The Veteran again attempted to reopen his service connection 
claim in January 2006.  In the April 2006 rating decision on 
appeal, the RO once again denied the Veteran's claim to 
reopen.  But in January 2009, the Board found that the record 
contained new and material evidence and thereby reopened the 
claim for service connection.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board then remanded the matter for 
additional medical inquiry, which was conducted in a March 
2009 VA compensation examination.    

As to the Veteran's claim that he should be service connected 
for a current left hand disorder because service aggravated a 
pre-service left hand disorder:  the medical evidence 
supports the Veteran's claim that he has a current left hand 
disorder, had a left hand disorder during service, and had a 
left hand disorder prior to service.  See Pond v. West, 12 
Vet. App. 341, 346 (1999) (in general, to establish service 
connection for a disability, a claimant must submit medical 
evidence of a current disability, medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and medical evidence 
of a nexus between the current disability and the in-service 
disease or injury).  The March 2009 VA examiner found that 
the Veteran had a burn injury to his left hand prior to 
service.  The examiner noted that the Veteran underwent in-
service amputation of his entire left little finger and of 
the left ring finger through the proximal interphalengeal 
joint.  And the examiner diagnosed the Veteran with a left 
hand deformity characterized by ankylosis of the right 
navicular multangular joints, by ulnar deviation, by 
amputation of the left little finger and of the left ring 
finger at the interphalangeal joint, and by partial flexion 
deformities of the remaining index and long fingers.  

The Board addresses below whether service aggravated the pre-
service disorder resulting in the current left hand disorder.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  See Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003) (holding that the 
clear and unmistakable evidence standard is "onerous" and 
requires an "undebatable" result).  

Importantly, only those conditions recorded in examination 
reports can be considered as "noted," 38 C.F.R. § 3.304(b) 
(2008).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1).

In this matter, the record contains an August 1950 enlistment 
report of medical examination which found the Veteran's upper 
extremities to be normal, and which did not mention a left 
hand disorder.  As such, the Veteran must be presumed to have 
entered active service with a sound left hand.  See 38 C.F.R. 
§ 3.304(b)(1).  
    
To rebut the presumption of sound condition for disorders not 
noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service - the second step necessary to rebut 
the presumption of soundness - a lack of aggravation may be 
shown by clear and unmistakable evidence that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

The record in this matter shows by clear and unmistakable 
evidence that, despite the findings of a normal left hand in 
the August 1950 induction exam, the Veteran had a pre-service 
left hand disorder.  Service treatment records note a pre-
service left hand injury that caused disfigured fingers.  
Statements throughout the record from the Veteran indicate a 
pre-service left hand disorder due to a childhood burn.  And 
the March 2009 VA examiner found the Veteran with a pre-
service left hand disorder due to a childhood burn.  

Nevertheless, the evidence does not show by clear and 
unmistakable evidence that the Veteran's pre-service left 
hand disorder was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1153.  Rather, the evidence indicates an in-service 
aggravation of a pre-service disorder.  The Veteran was 
deemed qualified for induction in September 1950.  He 
completed basic training.  He served in Korea for several 
months.  Undated service treatment records report that a 
closing door injured the Veteran's left hand in December 
1950.  January 1952 correspondence to the Veteran's parents 
indicated that he had been evacuated from Korea as a result 
of being "injured in action."  And it was not until 
approximately 20 months of service had expired that the 
military found the Veteran unfit for duty.  In sum, the 
record indicates that the Veteran was found fit for duty upon 
induction, that he experienced a worsening of his left hand 
disorder during service, and that he was discharged as a 
result (during a time of war) after 20 months of service.        

In finding that the record lacks clear and unmistakable 
evidence of no aggravation here, the Board has considered 
November 1950 and April 1952 written statements of record 
from the Veteran, in which he noted his pre-service disorder, 
and stated that he did not aggravate his disorder during 
service.  The Board has considered the medical conclusions in 
the November 1950 and April 1952 reports, in which it is 
stated the Veteran's left hand disorder was not aggravated by 
service.  And the Board has considered the findings of the 
March 2009 VA examiner, who found it less than likely that 
service "permanently aggravated" the pre-service left hand 
disorder, who found that the Veteran did not experience cold 
injury to his hand during service, and who stated that, "it 
appears from my review of the record that [the Veteran's] 
hand was made more functional by the surgical treatment he 
received in the military."  While this evidence does not 
favor the Veteran's claim, it does not comprise clear and 
unmistakable evidence either.  The Veteran's November 1950 
and April 1952 statements are statements against interest and 
are therefore of limited probative value.  See 38 C.F.R. § 
3.304(b)(3) (signed, in-service statements against interest 
are of no force and effect if no other data do not establish 
the fact).  The medical findings of no aggravation do not 
elaborate on how the Veteran's service did not aggravate the 
pre-service disorder.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (holding that "a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.")  And the March 2009 VA examiner found it 
unlikely that the Veteran aggravated his left hand disorder 
during service - he did not state that clear and unmistakable 
evidence indicated no in-service aggravation.  See 38 C.F.R. 
§§ 3.303, 3.306.    

Given the burdensome standard set forth under 38 U.S.C.A. 
§ 1111, the Board cannot conclude that the evidence clearly 
and unmistakably shows that the Veteran's pre-service left 
hand disorder was not aggravated by service.  38 U.S.C.A. §§ 
1111, 1153; 38 C.F.R. § 3.306(b).  

Service connection is therefore warranted for a left hand 
disorder.  


ORDER

Service connection for residuals of left hand surgery is 
granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


